DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 25 August 2022 has been entered.
Disposition of claims:
	Claims 1, 9, 13-17, and 20 have been amended.
	Claims 1-20 are pending.
The amendment to claim 17 has overcome the objection to claim 17 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 9 has overcome the rejections of claims 9 and 11 under 35 U.S.C. 112(b) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 15 has overcome the rejection of claim 15 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 16 has overcome the rejection of claim 16 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The terminal disclaimer filed 25 August 2022 has obviated the rejection of claims of claims 1-3, 5, and 7 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,870,668 B2 set forth in the last Office action as well as the rejection of claims 1-3, 5, 7, and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 8 of U.S. Patent No. 10,870,668 B2 set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see the 6th paragraph of p. 44 through the 3rd paragraph of p. 45 of the reply filed 25 August 2022 with respect to the rejection of claims 1-3, 5, and 7 under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) set forth in the last Office action; the rejection of claims 10, 13-18, and 20 under 35 U.S.C. 103 as being obvious over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) set forth in the last Office action; the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”), and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”) set forth in the last Office action; as well as the rejections of claims 13-15 and 19 under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) in view of So et al. (US 2014/0077172 A1) (hereinafter “So”) set forth in the last Office action have been fully considered and are persuasive.  
The rejection of claims 1-3, 5, and 7 under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) set forth in the last Office action; the rejection of claims 10, 13-18, and 20 under 35 U.S.C. 103 as being obvious over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) set forth in the last Office action; the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”), and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”) set forth in the last Office action; as well as the rejections of claims 13-15 and 19 under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2018/0319831 A1) (hereafter “Ji”) in view of So et al. (US 2014/0077172 A1) (hereinafter “So”) set forth in the last Office action have been withdrawn. 

Election/Restrictions
The response of 13 March 2022 to the Requirement for Restriction/Election of 20 January 2022 elected the Species A where T3 is C and ring A is pyridine. Claims 1-20 read on this election.
The Office Action of 25 May 2022 examined these claims with regard to the elected species. As outlined above, all of the rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. §103(a) have been withdrawn.
An updated search of the prior art did not show the elected species. The search was expanded to find an examinable species based on MPEP 803.02. However, this expanded search was expanded to cover all of the species encompassed by the current claims. Therefore, because all possible species have been searched, there is no longer a search burden and the Requirement for Restriction/Election of 20 January 2022 has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being obvious over Ma et al. (US 2016/0141522 A1) (hereafter “Ma”) in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon).
Regarding claims 1, 4-6, 13, and 16-18: Ma discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {paragraph [0125]: Inventive Example 1}. The organic layer is a light-emitting layer and the compound shown below as an emissive dopant {paragraph [0125]: Inventive Example 1}.

    PNG
    media_image1.png
    511
    947
    media_image1.png
    Greyscale

The light emitting layer additionally comprises a host material having the structure shown below {paragraph [0125]: Inventive Example 1}.

    PNG
    media_image2.png
    542
    815
    media_image2.png
    Greyscale

Ma does not teach that the compound of Ma comprises a structure having the structure of the instant Formula II—the structure of the instant Formula II is absent. 
Hong teaches metal complex compounds having the structure of Formula 1 of Hong for use as light-emitting materials of the light-emitting layer of an organic light-emitting device {p. 2, 3rd paragraph through p. 2, 9th paragraph as well as p. 2, final paragraph through p. 3, 1st paragraph}. Hong exemplifies the compound shown below {(p. 4, 2nd paragraph: The compounds of Hong are exemplified by the compounds of Formula 3 of Hong.), (p. 4, Compound GD1), (p. 16, 4th paragraph through p. 17, 1st paragraph: Device example comprising compound GD1.)}.

    PNG
    media_image3.png
    140
    221
    media_image3.png
    Greyscale

The performance of the device comprising the compound of Hong shown below is compared to the performance of a device comprising the compound shown below, and the device comprising the compound of Hong shown above has higher efficiency and longer lifetime {p. 17, 2nd paragraph through p. 18, 1st paragraph}.

    PNG
    media_image4.png
    591
    1107
    media_image4.png
    Greyscale

The only difference between the compound of Hong and the comparative compound of Hong shown above is that the O atom of the dibenzofuran structure has been replace with an alkylene carbon combined with an O atom. Thus, replacing the O atom of a dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong provides a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime.
The compound of Ma shown above comprises a dibenzofuran structure that is fused with an indene structure. Given the structural similarities between the comparative compound of Hong and the compound of Ma (each comprising a dibenzofuran structure in a similar bonding orientation), one of ordinary skill in the art would reasonably conclude that the benefits seen in the compound of Hong would be similarly observed in a compound of Ma that was similarly modified.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Ma by replacing the O atom of a dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong, based on the teaching of Hong. The motivation for doing so would have been to provide a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime, as taught by Hong.

Regarding claim 2: Ma as modified by Hong teaches all of the features of claim 1, as outlined above.
Claim 1 recites that the instant RA, RB, and RC can each be representative of no substitution. Claim 2 does not require that the instant RA, RB, and RC be other than “… mono to the maximum allowable substitution, or no substation …” as currently defined in claim 1. Therefore, the modified compound of Ma as modified by Hong meets the limitations of the current claim 2 where the instant RA, RB, and RC are no substitution. 

Regarding claim 20: Ma as modified by Hong teaches all of the features with respect to claim 13, as outlined above.
Claim 20 differs from claim 13 in that the organic light emitting device is comprised in a consumer product.
Ma does not teach a specific device comprising a compound comprising the ligand of Ma shown above that is comprised in a consumer product.
However, Ma teaches that the organic light-emitting devices Ji can be comprised in a consumer product {paragraphs [0030], [0051], [0094]-[0095]}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device comprising the compound of Ma shown above in a consumer product, based on the teaching of Ma. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device for use in consumer products in order to produce optimal organic light-emitting device containing consumer products.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0141522 A1) (hereafter “Ma”) in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon) as applied to claim 1 above, and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”).
Regarding claim 12: Ma teaches all of the features with respect to claim 1, as outlined above.
Ma does not teach a polymer comprising the compound of Ma shown above.
However, the compound of Ma shown above is used as a phosphorescent light-emitting dopant of the light-emitting layer of an organic light-emitting device, as described above.
Additionally, the light-emitting layer of the device of Ma further comprises a host material, as described above.
Tokito teaches polymeric phosphorescent materials for use in an organic light-emitting device {paragraph [0083]}.
The polymeric phosphorescent materials can be used as the luminescent material of an organic light-emitting device {paragraph [0121]}.
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit and a carrier transporting unit {paragraph [0083]}. The phosphorescent unit can be comprised of a phosphorescent iridium complex {(paragraphs [0086]-[0087]: The phosphorescent site is a transition metal complex.), (paragraph [0095]: Iridium metal complexes are exemplified the phosphorescent site.)}.
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transporting material.
Therefore, a light-emitting layer of an organic light-emitting device of Ma as modified by Hong is comprised of a phosphorescent light-emitting material and a carrier transporting material.
Tokito exemplifies that both the carrier transporting material and the phosphorescent light-emitting material can be side-chains on the polymer, as shown below {paragraphs [0078], [0084]-[0085] and Fig. 1(d)}.

    PNG
    media_image5.png
    859
    1201
    media_image5.png
    Greyscale

As shown below, Tokito exemplifies that this arrangement can consist of a carrier transporting site connected to the polymer backbone through a single bond and the phosphorescent site (exemplified by the iridium coordination moiety shown below) through an alkyl chain, wherein the polymer backbone is an alkyl chain {paragraph [0097]}.

    PNG
    media_image6.png
    512
    1249
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    665
    701
    media_image7.png
    Greyscale

Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device {paragraph [0083]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Ma shown above by linking the modified compound of Ma and the matrix material (the host material of Ma) of the light-emitting layer of Ma in a polymer, based on the teaching of Tokito. The motivation for doing so would have been to provide a material for the light-emitting layer of an organic light-emitting device that suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0141522 A1) (hereafter “Ma”) in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon) as applied to claim 13 above, and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”).
Regarding claim 19: Ma teaches all of the features with respect to claim 13, as outlined above.
Ma does not teach a device in which the compound of Ma is used as a phosphorescent sensitizer for a thermally activated delayed fluorescence material.
However, Ma discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode, as described above. The organic layer can be a light-emitting layer comprising the compound of Ma, as described above.
So teaches organic light emitting devices in which the emissive layer comprises a thermally activated delayed fluorescence material and a sensitizer that is a phosphorescent material {abstract; Fig. 4 as described in paragraph [0039]}.
So teaches that such an arrangement leads to reduced degradation and provide sensitization of up to 100% exciton utilization {paragraphs [0035] and [0038]-[0039]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Ma and further modified the compound of Ma such that the modified compound of Ma was used as a material of the light-emitting layer of an organic light-emitting device wherein the emissive layer comprised a thermally activated delayed fluorescence material and the modified compound of Ma was used as a phosphorescent sensitizer for the thermally activated delayed fluorescence material, based on the teaching of So. The motivation for doing so would have been to provide a device with reduced degradation and sensitization of up to 100% exciton utilization, as taught by So.

Claims 1, 3-8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being obvious over Margulies et al. (US 2017/0365801 A1) (hereafter “Margulies”) in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon) (hereafter “Hong”).
Regarding claims 1, 3-8, and 10: Margulies discloses the compound shown below {(paragraph [0132]: The compound of the disclosure of Margulies is exemplified by the compounds of paragraph [0132].), (p. 42, Compound 122)}.

    PNG
    media_image8.png
    425
    908
    media_image8.png
    Greyscale

Margulies teaches that the metal complex compounds of Margulies are useful as light-emitting materials of the light-emitting layer of an organic light-emitting device {paragraph [0082]}.
Margulies does not teach that the compound of Margulies shown above comprises a structure having the structure of the instant Formula II—the structure of the instant Formula II is absent.
Hong teaches metal complex compounds having the structure of Formula 1 of Hong for use as light-emitting materials of the light-emitting layer of an organic light-emitting device {p. 2, 3rd paragraph through p. 2, 9th paragraph as well as p. 2, final paragraph through p. 3, 1st paragraph}. Hong exemplifies the compound shown below {(p. 4, 2nd paragraph: The compounds of Hong are exemplified by the compounds of Formula 3 of Hong.), (p. 4, Compound GD1), (p. 16, 4th paragraph through p. 17, 1st paragraph: Device example comprising compound GD1.)}.

    PNG
    media_image3.png
    140
    221
    media_image3.png
    Greyscale

The performance of the device comprising the compound of Hong shown below is compared to the performance of a device comprising the compound shown below, and the device comprising the compound of Hong shown above has higher efficiency and longer lifetime {p. 17, 2nd paragraph through p. 18, 1st paragraph}.

    PNG
    media_image4.png
    591
    1107
    media_image4.png
    Greyscale

The only difference between the compound of Hong and the comparative compound of Hong shown above is that the O atom of the dibenzofuran structure has been replace with an alkylene carbon combined with an O atom. Thus, replacing the O atom of a dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong provides a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime.
The compound of Margulies shown above comprises a dibenzofuran structure that is fused with an indene structure. Given the structural similarities between the comparative compound of Hong and the compound of Margulies (each comprising a dibenzofuran structure in a similar bonding orientation), one of ordinary skill in the art would reasonably conclude that the benefits seen in the compound of Hong would be similarly observed in a compound of Margulies that was similarly modified.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Margulies by replacing the O atom of a dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong, based on the teaching of Hong. The motivation for doing so would have been to provide a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime, as taught by Hong.

Regarding claim 2: Margulies as modified by Hong teaches all of the features of claim 1, as outlined above.
Claim 1 recites that the instant RA, RB, and RC can each be representative of no substitution. Claim 2 does not require that the instant RA, RB, and RC be other than “… mono to the maximum allowable substitution, or no substation …” as currently defined in claim 1. Therefore, the modified compound of Margulies as modified by Hong meets the limitations of the current claim 2 where the instant RA, RB, and RC are no substitution. 

Regarding claims 13-14: Margulies discloses all of the features with respect to claim 1, as outlined above. 
Claim 13 differs from claim 1 in that the compound meeting the limitations of claim 1 is comprised in the light-emitting layer of an organic light-emitting device.
Margulies does not exemplify a specific device comprising the compound of Margulies described above.
However, Margulies teaches that the metal complex compounds of Margulies are useful as light-emitting materials of the light-emitting layer of an organic light-emitting device {paragraph [0082]}.
Margulies further teaches organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode {paragraphs [0016]-[0019], [0032], and [0035]}.
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have further modified the compound of Margulies by using it as the emissive dopant of the light-emitting layer of the organic light-emitting device of Margulies described above, based on the teaching of Margulies. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,868,261 B2 in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon) (hereafter “Hong”). 
Regarding claims 1-2 and 4-6: Claim 8 of U.S. Patent No. 10,868,261 B2 discloses a compound comprising the ligand shown below {col. 259}.

    PNG
    media_image9.png
    442
    541
    media_image9.png
    Greyscale

Claim 8 of U.S. Patent No. 10,868,261 B2 does not teach that the ligand of the compound of claim 8 of U.S. Patent No. 10,868,261 shown above comprises a structure having the structure of the instant Formula II—the structure of the instant Formula II is absent.
Hong teaches metal complex compounds having the structure of Formula 1 of Hong for use as light-emitting materials of the light-emitting layer of an organic light-emitting device {p. 2, 3rd paragraph through p. 2, 9th paragraph as well as p. 2, final paragraph through p. 3, 1st paragraph}. Hong exemplifies the compound shown below {(p. 4, 2nd paragraph: The compounds of Hong are exemplified by the compounds of Formula 3 of Hong.), (p. 4, Compound GD1), (p. 16, 4th paragraph through p. 17, 1st paragraph: Device example comprising compound GD1.)}.

    PNG
    media_image3.png
    140
    221
    media_image3.png
    Greyscale


The performance of the device comprising the compound of Hong shown below is compared to the performance of a device comprising the compound shown below, and the device comprising the compound of Hong shown above has higher efficiency and longer lifetime {p. 17, 2nd paragraph through p. 18, 1st paragraph}.

    PNG
    media_image4.png
    591
    1107
    media_image4.png
    Greyscale

The only difference between the compound of Hong and the comparative compound of Hong shown above is that the O atom of the dibenzofuran structure has been replace with an alkylene carbon combined with an O atom. Thus, replacing the O atom of a dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong provides a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime.
The ligand of the compound of Claim 8 of U.S. Patent No. 10,868,261 B2 shown above comprises a dibenzofuran structure that is fused with an indene structure. Given the structural similarities between the comparative compound of Hong and the ligand of the compound of Claim 8 of U.S. Patent No. 10,868,261 B2 (each comprising a dibenzofuran structure in a similar bonding orientation), one of ordinary skill in the art would reasonably conclude that the benefits seen in the compound of Hong would be similarly observed in a compound of Claim 8 of U.S. Patent No. 10,868,261 B2 that was similarly modified.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Claim 8 of U.S. Patent No. 10,868,261 B2 by replacing the O atom of the dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong, based on the teaching of Hong. The motivation for doing so would have been to provide a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime, as taught by Hong.

Claims 1, 3-8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,672,997 B2 in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon) (hereafter “Hong”). 
Regarding claims 1, 3-8, and 10: Claim 17 of U.S. Patent No. 10,672,997 B2 discloses the compound shown below {col. 259}.

    PNG
    media_image8.png
    425
    908
    media_image8.png
    Greyscale


Claim 17 of U.S. Patent No. 10,672,997 B2 does not teach that the compound of Claim 17 of U.S. Patent No. 10,672,997 B shown above comprises a structure having the structure of the instant Formula II—the structure of the instant Formula II is absent.
Hong teaches metal complex compounds having the structure of Formula 1 of Hong for use as light-emitting materials of the light-emitting layer of an organic light-emitting device {p. 2, 3rd paragraph through p. 2, 9th paragraph as well as p. 2, final paragraph through p. 3, 1st paragraph}. Hong exemplifies the compound shown below {(p. 4, 2nd paragraph: The compounds of Hong are exemplified by the compounds of Formula 3 of Hong.), (p. 4, Compound GD1), (p. 16, 4th paragraph through p. 17, 1st paragraph: Device example comprising compound GD1.)}.

    PNG
    media_image3.png
    140
    221
    media_image3.png
    Greyscale

The performance of the device comprising the compound of Hong shown below is compared to the performance of a device comprising the compound shown below, and the device comprising the compound of Hong shown above has higher efficiency and longer lifetime {p. 17, 2nd paragraph through p. 18, 1st paragraph}.

    PNG
    media_image4.png
    591
    1107
    media_image4.png
    Greyscale

The only difference between the compound of Hong and the comparative compound of Hong shown above is that the O atom of the dibenzofuran structure has been replace with an alkylene carbon combined with an O atom. Thus, replacing the O atom of a dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong provides a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime.
The compound of Claim 17 of U.S. Patent No. 10,672,997 B2 shown above comprises a dibenzofuran structure that is fused with an indene structure. Given the structural similarities between the comparative compound of Hong and the compound of Claim 17 of U.S. Patent No. 10,672,997 B2 (each comprising a dibenzofuran structure in a similar bonding orientation), one of ordinary skill in the art would reasonably conclude that the benefits seen in the compound of Hong would be similarly observed in a compound of Claim 17 of U.S. Patent No. 10,672,997 B2 that was similarly modified.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Claim 17 of U.S. Patent No. 10,672,997 B2 by replacing the O atom of a dibenzofuran structure with an alkylene carbon combined with an O atom as in the compound of Hong, based on the teaching of Hong. The motivation for doing so would have been to provide a metal complex compound that when used as the light-emitting material of the light-emitting layer of an organic light-emitting device allows for a device having higher efficiency and longer lifetime, as taught by Hong.

Allowable Subject Matter
Claims 9, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, Margulies et al. (US 2017/0365801 A1) (hereafter “Margulies”) in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon) (hereafter “Hong”) is a representation of the closest prior art. As described above, Margulies et al. (US 2017/0365801 A1) (hereafter “Margulies”) in view of Hong et al. (KR 2018-0032294 A—machine translation relied upon) (hereafter “Hong”) teaches all of the limitations of claim 7, the claim from which claims 9, 11, and 15 depend. However, claim 9 requires specific substitutions on the claimed ligands. While the modifications necessary to arrive at a specific ligand of the current claim 9 may be individually obvious, when the balance of the evidence is considered with respect to the instant L taught and exemplified by Hong as well as the obviousness of selecting a specific substituent to place as the instant RA in combination with the already made modifications, the current claims 9 and 15 are nonobvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786